 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek and Cooper Law Offices
 1315 Walnut Street, Suite 502
 Philadelphia, PA 19107




 In re:                                                                                Case No.:            19-10706
             Nelson I Antonio
                                                                                       Chapter:             13


                                                                                       Adv. No.:

                                                                                       Hearing Date:        3/17/2020 @ 10:00 AM


                                                                                       Judge:               ABA



                                                               CERTIFICATION OF SERVICE

1. I,       Brad J. Sadek, Esquire              :
                represent          Neslon I. Antonio             in the this matter.
                am the secretary/paralegal for                       , who represents
                  in the this matter.
                am the             in the this case and am representing myself.

2.          On February 14, 2020 , I sent a copy of the following pleadings and/or documents to the parties listed in
            the chart below:
              Modified Chapter 13 Plan and Transmittal Letter

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         February 14, 2020                                                          /s/ Brad J. Sadek, Esquire
                                                                                          Signature




                                                                               1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
      Name and Address of Party Served                                Relationship of             Mode of Service
                                                                     Party to the Case
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Capital One
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 30285                                                                            Other
 Salt Lake City, UT 84130                                                                (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Citibank/The Home Depot
 Attn: Recovery/Centralized Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 790034                                                                           Other
 St Louis, MO 63179                                                                      (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Financial Recoveries
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 1388                                                                             Other
 Mount Laurel, NJ 08054                                                                  (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Fingerhut
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 1250                                                                             Other
 Saint Cloud, MN 56395                                                                   (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 LoanCare LLC
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 8068                                                                             Other
 Virginia Beach, VA 23450                                                                (as authorized by the court *)
 Midland Funding                                                                         Hand-delivered
 2365 Northside Dr
 Ste 300                                                                                 Regular mail
 San Diego, CA 92108                                                                     Certified mail/RR
                                                                                         E-mail
                                                                                         Notice of Electronic Filing (NEF)
                                                                                         Other
                                                                        2                                                  rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
                                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Phelan Hallinan Diamond and Jones
 1617 JFK blvd.
                                                                         Notice of Electronic Filing (NEF)
 Suite 1400                                                              Other
 Philadelphia, PA 19103                                                  (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Receivable Management Inc
 7206 Hull Rd
                                                                         Notice of Electronic Filing (NEF)
 Ste 211                                                                 Other
 Richmond, VA 23235                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank/Care Credit
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 PO Box 965061                                                           Other
 Orlando, FL 32896                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank/Lowes
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 PO Box 965060                                                           Other
 Orlando, FL 32896                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank/Walmart
 Attn: Bankruptcy Dept
                                                                         Notice of Electronic Filing (NEF)
 PO Box 965060                                                           Other
 Orlando, FL 32896                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
 Verizon Wireless                                                        E-mail
 Attn: Verizon Wireless Bankruptcy Admini
 500 Technology Dr
                                                                         Notice of Electronic Filing (NEF)
 Ste 550                                                                 Other
 Weldon Spring, MO 63304                                                 (as authorized by the court *)




                                                                     3                                    rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Visa Dept Store National Bank/Macy's
 Attn: Bankruptcy                                                        Notice of Electronic Filing (NEF)
 PO Box 8053                                                             Other
 Mason, OH 45040                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Yanira Jimenez
                                                                         Notice of Electronic Filing (NEF)
 101 Lenape Lane                                                         Other
 Pennsauken, NJ 08110                                                    (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 KML Law Group, P.C.
 701 Market Street
                                                                         Notice of Electronic Filing (NEF)
 Suite 5000                                                              Other
 Philadelphia, PA 19106                                                  (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Toyota Motor Credit Co
 Toyota Financial Services
                                                                         Notice of Electronic Filing (NEF)
 PO Box 9013                                                             Other
 Addison, TX 75001                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 LAKEVIEW LOAN SERVICING, LLC
 LOANCARE, LLC
                                                                         Notice of Electronic Filing (NEF)
 3637 SENTARA WAY                                                        Other
 VIRGINIA BEACH VA 23452                                                 (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
 Isabel C. Balboa                                                        E-mail
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
                                                                         Notice of Electronic Filing (NEF)
 535 Route 38 - Suite 580                                                Other
 Cherry Hill, NJ 08002                                                   (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.


                                                                     4                                      rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy
